Citation Nr: 0022660	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  97-06 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total rating based on unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
February 1964.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  During the course of the appeal, in 
February 2000 the Board remanded this case to the RO for 
further development.  The case has been returned to the Board 
for further appellate review.


REMAND

The veteran is seeking entitlement to a total rating based on 
unemployability due to service-connected disabilities (TDIU).  
Service connection is in effect for rectal prolapse and for 
postoperative residuals of a hemorrhoidectomy.  The veteran 
asserts that, as a result of these two service-connected 
disabilities, he experiences problems including fecal seepage 
and daily hemorrhoidal bleeding resulting in anemia.  He 
maintains that due to these disabilities, he is unable to 
secure or maintain substantially gainful employment. 

A claim for a total rating for compensation purposes based on 
a veteran's contention that he is unable to secure and follow 
a substantially gainful occupation due to service-connected 
disabilities shares the essential characteristics of a claim 
for an increased rating.  See Suttmann v. Brown, 5 Vet. App. 
127, 128 (1993) and Proscelle, 2 Vet. App. at 631.  The 
veteran has presented a well-grounded claim within the 
meaning of  38 U.S.C.A. § 5107(a).  

The Board notes that during a VA rectum and anus examination 
in February 1998, rectum examination revealed marked rectal 
prolapse and hemorrhoids, but no anal fissure was noted.  The 
report contains impressions of (1) marked rectal prolapse; 
(2) marked hemorrhoids; and (3) no evidence of anal fissure 
noted.  The report stated that no medical record or claims 
file was available for review in connection with that 
examination.  

The report of a June 1999 VA examination for hemic and 
gastrointestinal disorders noted that the examiner was unable 
to perform the rectal examination, which had been done 
recently.  The report noted that testing should be done 
including (1) CBC which includes hemoglobin and hematocrit; 
and (2) serum B12 and serum lid.  The report contains 
diagnoses of (1) iron deficiency anemia (rule out other ) 
secondary to rectal bleeding secondary to hemorrhoids, 
diverticula another possible source of bleeding; and (2) 
quadriplegia C7 level.  Associated with the examination 
report is a report of laboratory findings from blood testing.  
The report indicated that the claims file was reviewed by the 
examiner.

These two recent examination reports contain a number of 
deficiencies.  As indicated above, the February 1998 VA 
examination report notes that the claims file was not 
reviewed in connection with that examination.  Also, that 
report shows complaints of rectal bleeding resulting in 
anemia, and contains an impression of marked hemorrhoids and 
no evidence of anal fissure noted.  However, during that 
examination no diagnostic testing was performed to examine 
the severity of any bleeding or anemia resulting from the 
service-connected postoperative residuals of a 
hemorrhoidectomy.  

The examiner in the June 1999 VA examination was requested to 
examine for residuals of hemorrhoidectomy, post-operative 
banding of hemorrhoids; for hemic disorders including anemia; 
and the examiner was requested to comment on the severity of 
the veteran's anemia and provide hemoglobin findings.  The 
report of that examination shows that the claims file was 
reviewed, however, no rectal examination was performed at 
that time.  Moreover, while laboratory blood testing was 
performed and a diagnosis of iron deficiency anemia was made, 
the examiner did not comment as requested, on the severity of 
any anemia associated with the service-connected hemorrhoidal 
disability.   

Further, the examiners in both of the recent examinations 
discussed above did not comment on the veteran's 
employability as a result of the service-connected 
disabilities.  In this situation, the Board may not reject 
the veteran's claim for a TDIU without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
disability does not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the United 
States Court of Appeals for Veterans Claims (Court) 
specifically stated that VA has a duty to supplement the 
record by obtaining an examination which includes an opinion 
on what effect the appellant's service-connected disability 
has on his ability to work.  Friscia, at 297, citing 38 
U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  The Board is of the opinion that 
the veteran should be reexamined by VA, as specified in 
greater detail below and to include pertinent opinion bearing 
on the veteran's claim for a TDIU (in accordance with Beaty 
v. Brown, 6 Vet. App. 532 (1994)), before an appellate 
decision is rendered. 

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim. 38 U.S.C.A. § 5107(a).  The 
Court held that the duty to assist the veteran in obtaining 
and developing available facts and evidence to support his 
claim includes obtaining adequate VA examinations.  This duty 
is neither optional nor discretionary.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The fulfillment of the statutory duty 
to assist includes conducting a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991)

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him since 1996 for his 
service-connected rectal prolapse and for 
postoperative residuals of a 
hemorrhoidectomy.  With any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims 
folder copies of all pertinent treatment 
reports identified by the veteran that 
are not currently of record.

2.  The RO should then schedule the 
veteran for a VA examination of the 
veteran's service-connected rectal 
prolapse and postoperative residuals of a 
hemorrhoidectomy.  The examiner is 
requested to determine the manifestations 
and current severity of the rectal 
prolapse disorder and postoperative 
residuals of a hemorrhoidectomy.  All 
indicated tests and studies are to be 
conducted, including physical examination 
of the rectum and anus; and blood testing 
pertinent to anemia and blood loss.  All 
findings should be reported in detail.  
The examiner should specifically comment 
on the severity of any anemia or blood 
loss found and associated with the 
service-connected hemorrhoidal 
disability, and if none is shown, so 
state.  

An opinion with complete rationale should 
be given on the impact on his 
employability caused by the service-
connected rectal prolapse and 
postoperative residuals of a 
hemorrhoidectomy.  In addition, if the 
veteran is found to be unemployable, the 
examiner is specifically requested to 
comment on whether, and the extent to 
which, the veteran's unemployability is 
due solely to his service-connected 
rectal prolapse and postoperative 
residuals of a hemorrhoidectomy.  If the 
veteran is not found to be unemployable, 
then the examiner should comment on the 
extent to which the veteran's service-
connected rectal prolapse and 
postoperative residuals of a 
hemorrhoidectomy impact his ability to 
engage in more than marginal employment.  
  
A complete rationale for all opinions and 
conclusions expressed should be given.  
The claims file and a copy of this remand 
must be made available to the examiner, 
and reviewed by the examiner prior to the 
requested study.  

3.  The RO should then review the 
examination report to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion, as the United States Court of 
Veterans Appeals has determined that a 
remand by the Board confers upon a 
claimant, as a matter of law, the right 
to compliance with remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

4.  Then, the RO should readjudicate the 
issue on appeal.  If the determination of 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished with a Supplemental Statement 
of the Case and given the appropriate 
opportunity to respond before the case is 
returned to the Board.

The purpose of his REMAND is to accomplish additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
of this case.  No action is required of the veteran until he 
is so notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




